 



Exhibit 10.75

CNF INC.

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT, entered into as of the 17th day of December 2004, between CNF
Inc., a Delaware corporation (hereinafter called “Company”), Douglas W. Stotlar
(hereinafter called “Recipient”), and the Secretary of the Company (hereinafter
called “Escrow Holder”).

WITNESSETH:

WHEREAS, the Company has adopted the CNF Inc. 1997 Equity and Incentive Plan, as
amended (as so amended, the “Plan”), which Plan is incorporated into this
Agreement by reference;

WHEREAS, the Company encourages its executive officers to own shares of the
Company’s stock and thereby to align their interests more closely with the
interests of the other stockholders of the Company, and desires to motivate
Recipient by providing Recipient with a direct interest in the Company’s
attainment of its financial goals, and desires to provide a financial incentive
that will help attract and retain the most qualified executive officers; and

WHEREAS, the Company has determined that it would be to the advantage and
interest of the Company and its stockholders to issue to Recipient the
restricted stock provided for in this Agreement as an incentive for increased
efforts and successful achievements;

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties hereto agree with each other as follows:



1.   Defined Terms. Except as otherwise indicated herein, all capitalized terms
used in this Agreement without definition shall have the meanings given to such
terms in the Plan.   2.   Restricted Stock Award. As of the date of this
Agreement, the Company has issued to Recipient 30,000 shares of its Common Stock
(hereinafter called the “Stock”) as a restricted stock award (“Restricted Stock
Award”). Stock certificates evidencing the Stock will be delivered to Escrow
Holder, accompanied by blank stock powers executed by Recipient, to be held by
Escrow Holder as provided herein, for the use and benefit of, and subject to the
rights of and limitations upon Recipient as the owner thereof as herein set
forth. All shares of Stock issued hereunder shall be deemed issued to Recipient
as fully paid and nonassessable shares and, subject to Paragraphs 3, 4 and 5
below, Recipient shall have all rights of a stockholder with respect thereto,
including the right to vote, to receive dividends (including stock dividends),
to participate in stock splits or other recapitalizations, and to exchange such
shares in a merger, consolidation or other reorganization. The Company shall pay
the

1



--------------------------------------------------------------------------------



 



    costs and charges of Escrow Holder and any applicable stock transfer taxes.
Recipient hereby acknowledges that Recipient is acquiring the Stock issued
hereunder for investment and not with a view to the distribution thereof, and
that Recipient does not intend to subdivide Recipient’s interest in the Stock
with any other person.   3.   Restrictions. Until such time as a share of Stock
vests or is forfeited in accordance with Paragraph 4 below, such share shall be
classified as a “Restricted Security” and shall be subject to the following:



  (a)   All Restricted Securities shall be evidenced by one or more certificates
which are held by Escrow Holder and which bear the following legend:        
“These shares are subject to the restrictions enumerated in the CNF Inc. 1997
Equity and Incentive Plan and in the Restricted Stock Award Agreement dated as
of December 17, 2004 between CNF Inc. and the registered holder of these
shares.”         Upon vesting of any shares of Stock, the Company shall cause
new stock certificates to be issued to evidence the Stock. All shares of Stock
that have vested, and that therefore are no longer classified as Restricted
Securities, shall be evidenced by a new certificate which does not bear the
legend referred to above, which certificate shall be delivered by Escrow Holder
to Recipient.         All shares (if any) of Stock which remain unvested at such
time, and which therefore continue to be classified as Restricted Securities,
shall be evidenced by a new certificate bearing the legend referred to above,
which certificate shall be delivered to and held by Escrow Holder.     (b)   All
Restricted Securities shall be subject to the limitations on transferability set
forth in Section 8(a) of the Plan, except that the Committee may, in its
discretion, (i) pursuant to rules adopted by the Committee, permit transfer(s)
of Restricted Securities in connection with Recipient’s estate planning, and
(ii) permit transfers upon divorce or marital dissolution other than pursuant to
a Qualified Domestic Relations Order.     (c)   All distributions on or in
respect of any Restricted Securities (including dividends on any Restricted
Securities, whether payable in cash, stock or other property) shall be subject
to the provisions of Paragraph 5 below.



4.   Vesting; Forfeiture.



  (a)   The shares of Stock shall vest in three (3) equal installments of 10,000
shares each, commencing on January 1, 2007 and continuing on each January 1
thereafter to and including January 1, 2009, provided that

2



--------------------------------------------------------------------------------



 



      Recipient has been an active full-time employee of the Company, a
Subsidiary, or an Affiliate at all times during the period from the date of this
Agreement until such date.     (b)   All shares of Stock (if any) which have not
vested shall be automatically, immediately and irrevocably forfeited if
Recipient ceases to be an active full-time employee of the Company, a Subsidiary
or an Affiliate for any reason. Upon forfeiture of any shares of Stock, all
right, title and interest of Recipient in such Stock, and in any distributions
contemplated by Paragraph 5 (other than cash dividends received by Recipient
pursuant to Paragraph 5 prior to such forfeiture), shall thereupon cease; and
all right, title and interest in and to such Stock and distributions shall vest
in the Company, with no compensation or consideration to Recipient.



5.   Distributions on Restricted Securities.



  (a)   Any securities or other property (other than cash) received as the
result of ownership of Restricted Securities (“Additional Securities”)
including, but not by way of limitation, warrants and securities received as a
stock dividend or stock split, or as a result of a recapitalization or
reorganization, shall be held by Escrow Holder in the same manner and subject to
the same restrictions as the Restricted Securities with respect to which they
were issued. Recipient shall be entitled to direct Escrow Holder to exercise any
warrant or option received as Additional Securities upon supplying the funds
necessary to do so, in which event the securities so purchased shall constitute
Additional Securities, or Recipient may direct Escrow Holder to sell any such
warrant or option, in which case the proceeds shall be held by Escrow Holder in
accordance with the provisions of subparagraph (b) below.         In the event
any Restricted Securities or Additional Securities consist of a security that is
by its terms or otherwise convertible into or exchangeable for another security
at the election of the holder thereof, Recipient may exercise any such right of
conversion or exchange in the event the failure to exercise or delay in
exercising such right would result in its loss or diminution in value, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing Restricted Securities or Additional
Securities by reason of any recapitalization, reorganization or other
transaction which results in the creation of Additional Securities, Escrow
Holder is authorized to deliver to the issuer the certificates evidencing
Restricted Securities or Additional Securities in exchange for the certificates
which they replace, which shall be deemed to be Additional Securities.     (b)  
All cash dividends payable in respect of any Restricted Securities shall be paid
to Recipient on the dividend payment date on which such cash

3



--------------------------------------------------------------------------------



 



      dividends are paid to other registered holders of the Company’s Common
Stock. The Company shall deliver to Escrow Holder for the account of Recipient
all distributions, other than cash dividends on the Restricted Securities, paid
or made in cash with respect to Restricted Securities and Additional Securities
(“Cash Distributions”). Escrow Holder shall hold all such Cash Distributions
until deliverable to Recipient in accordance with subparagraph (c) below.    
(c)   Concurrently with the delivery to Recipient, pursuant to Paragraph 3
above, of certificates evidencing any shares of Stock that have vested and
therefore are no longer Restricted Securities, Escrow Holder shall also deliver
to Recipient (i) one or more certificates evidencing all shares of Additional
Securities distributed to Escrow Holder in respect of such Stock (which
certificate(s) shall not contain the legend referred to in Paragraph 3 above)
and (ii) all Cash Distributions received by Escrow Holder in respect of such
Stock and Additional Securities, less any applicable federal or state
withholding taxes.



6.   Taxes



  (a)   Recipient agrees to make appropriate arrangements for the satisfaction
of any applicable federal, state or local income, employment or other tax
withholding requirements (collectively, the “Taxes”) applicable to the receipt
of Stock hereunder upon the lapse of restrictions with respect thereto.    
(b)   Upon demand, Recipient shall promptly reimburse the Company for all
applicable Taxes paid by the Company. At its discretion, the Company may
withhold any distribution under this Agreement in whole or in part until such
payment is made to the Company. In lieu thereof, the Company or an Affiliate may
withhold such amounts as are necessary to pay such Taxes from any fees, salary,
bonus or other amounts payable by the Company or an Affiliate to Recipient, or
may withhold a number of shares of Stock having a market value of not less than
the amount of such Taxes and cancel (in whole or in part) any such shares in
order to satisfy the payment of such Taxes.



7.   Committee Decisions Conclusive. All decisions of the Committee upon any
question arising under the Plan or under this Agreement shall be final and
binding on all parties.   8.   No Right to Continued Employment, etc. Nothing in
this Agreement, the Restricted Stock Award granted hereunder or any other
agreement entered into pursuant hereto (i) shall confer upon Recipient the right
to continue in the employ of the Company, any Subsidiary or any Affiliate or to
be entitled to any remuneration or benefits not set forth herein or in any such
other agreement or

4



--------------------------------------------------------------------------------



 



(ii) interfere with or limit in any way the right of the Company or any such
Subsidiary or Affiliate to terminate Recipient’s employment.



9.   Notice. Any notice or other paper required to be given or sent pursuant to
the terms of this Agreement shall be sufficiently given or served hereunder to
any party when transmitted by registered or certified mail, postage prepaid,
addressed to the party to be served as follows:

         

  Company:   CNF Inc., 3240 Hillview Avenue, Palo Alto, California 94304
Attn.: Corporate Secretary
 
       

  Recipient:   At Recipient’s address as it appears under Recipient’s signature
to this Agreement, or to such other address as Recipient may specify in writing
to Escrow Holder



    Any party may designate another address for receipt of notices so long as
notice is given in accordance with this Paragraph 9.   10.   Amendment;
Modification. This Agreement may not be modified or amended, and any provision
hereof may not be waived, except pursuant to a written agreement signed by the
Company and Recipient. Any such modification, amendment or waiver signed by, or
binding upon, Recipient, shall be valid and binding upon any and all persons or
entities who may, at any time, have or claim any rights under or pursuant to
this Agreement.   11.   Severability. If any provision of this Agreement shall
be invalid or unenforceable, such invalidity or unenforceability shall attach
only to such provision and shall not in any manner affect or render invalid or
unenforceable any other severable provision of this Agreement, and this
Agreement shall be carried out as if such invalid or unenforceable provision
were not contained herein.   12.   Successors. Except as otherwise expressly
provided herein, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.   13.   Governing Law. The
interpretation and enforcement of this Agreement shall be governed by the
internal laws of the State of California without regard to principles of
conflicts of laws.   14.   Counterparts. This Agreement may be executed in
counterparts, all of which taken together shall be deemed one original.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

             

  EXECUTIVE OFFICER       CNF INC.
 
           
By:
  /s/ Douglas W. Stotlar   By:   /s/ Eberhard G.H. Schmoller

  Douglas W. Stotlar      

--------------------------------------------------------------------------------


          Eberhard G.H. Schmoller

          Senior Vice President, General Address: 8400 Cedar Hills Drive      
          Counsel and Secretary

        Dexter MI 84130        
 
      By:   /s/ Eberhard G.H. Schmoller

         

--------------------------------------------------------------------------------


          Eberhard G.H. Schmoller

          Escrow Holder

6